LECHE, J.
(dissenting). The question involved in this case is whether Act 15, p. 21, of 1918, authorizes the partition in kind of property in which minors, interdicts, or absent persons are interested, without the necessity of instituting an action in partition.
Article 1020 of the Code of Practice provides:
“Whenever a minor, interdicted, or absent person, is interested in the partition of a succession, it shall be made by judicial authority.”
Articles 1024, 1025, 1026, and 1027 of the •same Code provide that the demand shall be made by petition and citation, followed by a decree ordering the partition.
According to article 1290 of the Civil Code, the rules established for the partition of successions, except that in regard to collation, are applicable to partitions between co-proprietors of the same thing, when among-the coproprietors any are absent, minors, or interdicted, or when the coproprietors of age and present cannot agree on the partition and on the manner of making it. Article 1290 of the Civil Code says that partition is voluntary when it is made among all the coheirs present and of age and by their mutual consent, and that it is judicial when it is made by the authority of the court and according to the formalities prescribed by law. Article 1322 provides that — ■
“If all the heirs are of age and present or represented, the partition may be made in such form and by such an act as the parties interested agree upon.”
Article 1346 of the Civil Code provides further that heirs of age and present may partition amicably.
From these quoted provisions of our Codes,’ it is evident that a partition of property in which minors, interdicts, or absent persons unrepresented are interested can only be effected by means of an action regularly brought by petition and citation and followed by a judicial decree rendered contradictorily in open court. Such has always been the law in this state until the year 1869, when the Legislature adopted Act 134 of that session (page 207), which act was incorporated in the Revised Statutes of 1870 under section 2359, and repeated in section 2667. That statute was'several times amended, in 1878 by Act No. 25, p. 47, in 1912 by Act No. 50, p. 59, in 1918 by Act 245, p. 436, *910and in 1920 by Act No. 248, p. 475. The act of 1869 and all other acts amendatory thereof provide a manner of partitioning property in which minors or interdicted persons are interested, but do not change the law with regard to the partition of property, of which absent and unrepresented persons may be coproprietors. The cited statutes provide the manner in which partitions of property in which minors or interdicted persons are interested may be made by private sale under certain forms and conditions. They amend the law in regard to licitation, but do not change or amend the law in regard to division in kind.
In 1918 the Legislature adopted Act No. 15, p. 21, the title of which reads as follows:
“To authorize the partition in kind of property held in common among persons some of whom are sui juris and some of whom are not without the necessity of drawing lots.”
The substance of the act is contained in section 1, which says:
“That when property is held in common among persons some of whom are sui juris and some of whom are not, said property may be divided in kind without the necessity of drawing lots when the co-owners, who are sui juris consent to the proposed partition and the proper court haying jurisdiction, on the recommendation of a family meeting duly convened and held, shall have authorized it on behalf of those co-owners who are not sui juris.”
Up to the time this statute was adopted, it is not questioned that a partition by division in kind, of property partly owned by minors, interdicted persons or absent and unrepresented persons, could only be made judicially, or, in other words, that such partition had to be demanded by petition and 'citation, and ordered by a judgment duly renr dered in open court, as provided by article 1020 et seq. of the Code of Practice. We are now called upon to determine the intent of the lawmaker in adopting the quoted act of 1918. That intent must of course b.e gath-' ered from the language of the statute itself viewed in the light of the law as it stood when the statute was adopted.
Articles 1363, 1364, 1365, 1366, and 1367 of the Civil Code specifically provide for the division of the property to be partitioned. The property is divided into lots of a value as nearly equal as possible; these lots are formed by experts sworn for that purpose, and are to be drawn for by the parties in interest. Such drawing is a matter of chance, no one having the right to choose a particular lot. In view of these provisions of the law, it seems to me that the only object and purpose of the statute under consideration was to dispense with the drawing or allotment by chance, and to permit each one of the parties, when they have so agreed, to select his own lot. There is no warrant under the terms of the statute for dispensing with the other formalities required by articles 1020 et seq. of the Code of Practice, and therefore the statute does not, in my opinion, authorize the amicable or voluntary partition by a division in kind of property in which minors and interdicts are interested.
For these reasons I respectfully dissent from the opinion of the majority.